DETAILED ACTION

The preliminary amendments filed on 06/08/2022 have been entered. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chang et al. (US 20200024936).


Regarding claim 1, Chang discloses a valve, comprising: a body (44, 46, 48, 68) (fig 2a); a first flow bore (74, 84) in the body (fig 2a), the first flow bore comprising a fluid flow gallery (84) (figs 2a-2c), a first fluid flow port (inlet to passage 74, fig 2a) and a second fluid flow port (82) (fig 2b), wherein the fluid flow gallery is in fluid communication with the first and second fluid flow ports (fig 2b); a second flow bore (67) in the body (fig 2a); and at least one sliding sleeve (62) positioned in the body (figs 2a-2b), wherein the at least one sliding sleeve is adapted to be moved from a first closed position to a second open position (figs 2a-2b), and vice-versa (claim 1 discloses selectively placing the system in an closed configuration and an open configuration), wherein, in the first closed position, fluid communication between the first flow bore and the second flow bore is blocked (fig 2a) and wherein, in the second open position, fluid communication between the first flow bore and the second flow bore is established (fig 2b).

Regarding claim 2, Chang further discloses that when the at least one sleeve is in the first closed position, the first flow bore is open to fluid flow through the first flow bore (fig 2a show that even with sleeve 62 blocking port 82, fluid can flow from 84 to 74 and vice versa).

Regarding claim 3, Chang further discloses that when the at least one sleeve is in the first closed position, the second flow bore is open to fluid flow through the second flow bore (fig 2a shows that in the closed position fluid can flow through 67 in the uphole or downhole direction).

Regarding claim 4, Chang further discloses that the fluid flow gallery has a substantially annular configuration and is positioned around the second flow bore (fig 2a-b).

Regarding claim 5, Chang further discloses that the at least one sliding sleeve is adapted to be moved from the first closed position to the second open position, and vice-versa, by application of hydraulic pressure (figs 2a-2b, [0034], claim 1).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-7  are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20200024936) as applied to claims 1 and 12 above, and further in view of Guidry (US 20150107821).

Regarding claims 6-7, Chang is silent regarding the fact that the at least one sliding sleeve comprises two sliding sleeves, wherein the two sliding sleeves, when considered collectively, are adapted to be moved from the first closed position to the second open position, and vice-versa.
Chang and Guidry disclose similar valve element used in downhole environment.
Guidry teaches the at least one sliding sleeve (80, 82) comprises two sliding sleeves (80, 82), wherein the two sliding sleeves, when considered collectively, are adapted to be moved from the first closed position to the second open position, and vice-versa (fig 4, [0030])
Guidry further teaches that the at least one sliding sleeve comprises a first sliding sleeve (80) and a second sliding sleeve (82) (fig 4, [0030]), wherein the second sliding sleeve is positioned between the first sliding sleeve and the fluid flow gallery (78) (fig 4), wherein the first sliding sleeve and the second sliding sleeve, when considered collectively, are adapted to be moved from the first closed position to the second open position, and vice-versa (fig 4, [0030]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chang and Guidry before him or her, to modify the apparatus disclosed by Chang to include two sleeves as taught by Guidry in to help protect some wellhead components from fluid pressure arising from well fracing ([0006)).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20200024936) as applied to claims 1 and 12 above, and further in view of Matteucci (US 20180231135).

Regarding claim 8, Chang is silent regarding the presence of a perforated member positioned between the at least one sliding sleeve and the fluid flow gallery, wherein the at least one perforated member comprises at least one opening that extends through the perforated member. Chang and Matteucci disclose similar downhole tool used to control fluid flow. 
Matteucci teaches a perforated member (34) positioned between the at least one sliding sleeve and the fluid flow gallery (annotated fig 1), wherein the at least one perforated member comprises at least one opening (56) that extends through the perforated member ([0023)).
(Claim 9) Matteucci teaches that the at least one opening in the perforated member comprises a plurality of openings (fig 1, [0023]).
(Claim 10) Matteucci further teaches that the perforated member comprises a stationary wear sleeve (34) (fig 1), wherein the plurality of openings extend through the wear sleeve in first (annotate fig 8) and second arcuate regions (annotated fig 8) of the wear sleeve (annotated fig 8), wherein the wear sleeve comprises third and fourth arcuate regions that are free of any of the plurality of openings (annotated fig 8), and wherein the third and fourth arcuate regions are positioned between the first and second arcuate regions (annotated fig 8).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chang and Matteucci before him or her, to modify the method disclosed by Chang to include the perforated member as taught by Matteucci in order to help control an opening and /or closing rate ([0017])

    PNG
    media_image1.png
    398
    705
    media_image1.png
    Greyscale


Claim  11 is rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 20200024936) as applied to claims 1 and 12 above, and further in view of Donald et al. (US 20060237194).

Regarding claim 11, Chang is silent regarding a block that is coupled to the body of the valve, wherein the block comprises a fluid outlet that is in fluid communication with the second flow bore within the body, whereby fluid within the second flow bore may exit the valve via the fluid outlet in the block.
Chang and Donald disclose similar valve element used in downhole environment.
Donald teaches a block (101) that is coupled to the body of the valve (114) (fig 8), wherein the block comprises a fluid outlet (annotated fig 8) that is in fluid communication with the second flow bore within the body (annotated fig 8), whereby fluid within the second flow bore may exit the valve via the fluid outlet in the block (fig 8).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Chang and Donald before him or her, to modify the apparatus disclosed by Chang to include the block as taught by Donald in order to help control fluid in and out of the well.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANY E AKAKPO/Examiner, Art Unit 3672 
11/14/2022